United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-2224
                                   ___________

Sherry Lincoln,                     *
                                    *
                  Appellant,        *
                                    * Appeal from the United States
      v.                            * District Court for the Eastern
                                    * District of Missouri.
                    *
Jo Anne B. Barnhart, Commissioner, *
Social Security Commission,         *     [UNPUBLISHED]
                                    *
                  Appellee.         *
                               ___________

                             Submitted: November 16, 2001

                                  Filed: November 23, 2001
                                   ___________

Before WOLLMAN, Chief Judge, FAGG and BOWMAN, Circuit Judges.
                             ___________

PER CURIAM.

       Sherry Lincoln applied for disability insurance benefits and supplemental
security income benefits because of diabetes. Lincoln had not worked in her earlier
occupation as a waitress for two years before her application for benefits. According
to medical records, most of the complaints for which Lincoln sought treatment were


      *
       Jo Anne B. Barnhart has been appointed to serve as Commissioner of Social
Security and is substituted as appellee under Federal Rule of Appellate Procedure
43(c)(2).
minor in nature. Lincoln’s diabetes-related complaints included blood sugar
fluctuation, fatigue, tendinitis, and pain. After a hearing, the Administrative Law
Judge (ALJ) denied benefits. The Appeals Council affirmed the ALJ’s determination.
Lincoln then filed for judicial review. The district court remanded the case to the
Commissioner for further proceedings to include consideration of a vocational
expert’s (VE) testimony and lay witnesses testimony about Lincoln’s losses of
consciousness. After another hearing which included VE testimony and specifically
considered all the evidence, the ALJ again denied benefits, finding Lincoln’s
complaints were not credible and she retained the ability to perform sedentary work
available in the national economy. Although Lincoln did not seek benefits because
of a mental disorder, the ALJ also considered evidence that Lincoln has borderline
intellectual functioning, dependent personality disorder, and may have somatoform
disorder. Because Lincoln’s exceptions were not filed in time, the Appeals Council
affirmed without further consideration. Lincoln again filed for judicial review.

       The district court** affirmed the Commissioner’s denial of disability insurance
benefits and supplemental security income benefits, finding substantial evidence in
the record as a whole supports the Commissioner’s decision. Lincoln now appeals.
Having carefully reviewed the record and the parties’ briefs, we affirm. See Hunt v.
Massanari, 250 F.3d 622, 623-24 (8th Cir. 2001). Despite Lincoln’s contrary
assertions, we conclude the ALJ properly posed hypothetical questions that captured
impairments substantially supported by the record and properly considered the VE’s
opinion on each hypothetical question. See id. at 625. The ALJ also properly
considered the lay witness testimony about Lincoln’s losses of consciousness.
Additionally, we reject Lincoln’s contention that acknowledging Lincoln’s functional
limitations is inconsistent with concluding Lincoln is not disabled. Indeed, the law


      **
        The Honorable Terry I. Adelman, United States Magistrate Judge for the
Eastern District of Missouri, sitting by consent of the parties under 28 U.S.C. §
636(c).

                                         -2-
requires the ALJ to recite a claimant’s functional limitations when analyzing the
claimant’s residual functional capacity. See Lowe v. Apfel, 226 F.3d 969, 972 (8th
Cir. 2000).

      Finding no reversible error, we thus affirm. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -3-